DETAILED ACTION
This is a response to Application # 16/686,621 filed on November 18, 2019 in which claims 1-20 were presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending, of which claims 1-20 are rejected under 35 U.S.C. § 112(b) and claims 1-8 are rejected under 35 U.S.C. § 103.

Information Disclosure Statement
The information disclosure statements filed November 18, 2019; March 5, 2020; May 12, 2020; September 2, 2020; November 5, 2020; February 2, 2021; June 16, 2021; and November 9, 2021 comply with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609. They have been placed in the application file and the information referred to therein has been considered as to the merits.  

The information disclosure statement filed November 18, 2019 fails to comply with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609 because the non-patent literature submitted does not contain the proper bibliographic information as required by 37 C.F.R. § 1.98(b)(5). Specifically, NPL items 1, 3, 5-9, 11-15, 19, 21-30, and 32-35 do not include the page numbers in the citation and  37 C.F.R. § 1.98(b)(5) states “[e]ach publication listed in an information disclosure statement must be identified by … relevant pages of the publication.” (Emphasis added). 
Additionally, NPL items 27, 28, and 32 list author as “unknown” in the citation even though the author information was clearly printed on the document and 1.98(b)(5) states “[e]ach publication listed in an information disclosure statement must be identified by … author.” (Emphasis added).
Further, Foreign References 16, 18, and 19 and NPL items 12, 13, and 35 do not appear to have been included with the IDS and 1.98(a)(2) states an IDS “shall include … [a] legible copy of … (i) Each foreign patent; (ii) Each publication.” (Emphasis added). The examiner notes that one document was provided that did not provide the appropriate information to allow the examiner to determine to which citation the document correlated.
Finally, NPL item 2 recites a video. This citation fails to comply with 37 C.F.R. § 1.98(a)(2)(ii), which requires a legible copy of the publication, and for video publications, legible portions of the video itself must be provided. 
It has been placed in the application file, but the information referred to therein has not been considered as to the merits. The remainder of the information disclosure statement complies with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609, and has been placed in the application file and the information referred to therein has been considered as to the merits.  

The information disclosure statement filed December 29, 2020 fails to comply with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609 because the non-patent literature submitted does not contain the proper bibliographic information as required by 37 C.F.R. § 1.98(b)(5). Specifically, 37 C.F.R. § 1.98(b)(5) states “[e]ach publication listed in an information disclosure statement must be identified by … relevant pages of the publication.” (Emphasis added). It has been placed in the application file, but the information referred to therein has not been considered as to the merits. The remainder of the information disclosure statement complies with the provisions of 37 C.F.R. § 1.97, 1.98 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. § 119(e) or under 35 U.S.C. §§ 120, 121, or 365(c) is acknowledged. 

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. These instances occur in, but are not necessarily limited to, ¶¶ 47, 62, 63, 116, and 179. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

The use of at least the terms “Oracle IAM Suite,” “Oracle,” “Microsoft Active Directory,” “Oracle Taleo cloud service,” “Java,” “OpenID,” “Oracle Identity Manager,” “NGINX,” “Apache,” “Windows,” “iOS,” “Android,” “Oracle Public Cloud BIG-IP,” “JavaScript,” “Facebook,” “Google,” “Oracle Public Cloud,” “Swagger,” “REST,” “Oracle Coherence,” “WebLogic Server,” “Apache Maven,” “SCIM,” “Gradle,” “Apache Velocity,” and “JavaScript Object Notation (JSON),”  which are trade names or marks used in commerce, have been noted in this application. The terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature 

Drawings
The drawings are objected to because Figs. 10, 11, 13, and 15 are small, unfocused and difficult to read.  The examiner recommends replacing these drawings with line drawings.
Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d). If the changes are not accepted by the Examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
Claims 1-7 recite a method claim for document generation comprising a series of steps. Each step is dependent upon the presence of a resource, and later the presence of an available operation and schema. However, these claims never requires such a resource or available operation or schema to exist. Therefore, the broadest reasonable interpretation of this limitation does not require any of the See Ex parte Schulhauser, 2013-007847 (PTAB 2016) (precedential) where the board held that when method steps are to be carried out only upon the occurrence of a condition precedent, the broadest reasonable interpretation holds that those steps are not required to be performed. (id. at *7).
In order to overcome this interpretation, the examiner recommends amending claim 1 to the following:
1. A method of automatic representational state transfer application programming interface (REST API) document generation for System for Cross-domain Identity Management (SCIM) based resources, the method comprising: 
for each resource of at least one resource, identifying all SCIM based resource type data files and corresponding schema, wherein each resource type data file comprises resource type definition metadata, where at least one SCIM based resource type data file and corresponding schema are identified; 
identifying at least one available operations based on the resource type definition metadata; 
applying HyperText Markup Language (HTML) operations corresponding to the metadata based on an available Swagger Operation template engine; 
converting SCIM based schema to Swagger schemas by iterating through each available schema of at least one available schema, and identifying attributes and preparing a Swagger attribute template engine to generate a Swagger based attribute definition to a Swagger template aggregator; and 
generating Swagger JavaScript Object Notation (JSON) corresponding to the Swagger schemas.

Claim Objections
Claims 2, 10, and 18 are objected to because of the following informalities:  these claims contain an extraneous period (‘.’) following “complex;”.  Appropriate correction is required.

Claims 3, 11, and 19 are objected to because of the following informalities:  “the aggregator” lacks antecedent basis and should be replaced with “the Swagger template aggregator.”  Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 1-20 contains the trademarks and trade names “representational state transfer application,” “REST,” “System for Cross-domain Identity Management,” “SCIM,” “Swagger,” “JavaScript Objection Notation,” and/or “JSON.” Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. § 112(b).  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademarks and trade names are used to identify specific standards and, accordingly, the identification is indefinite.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. § 103 as being unpatentable over Gupta, US Publication 2018/0041491 (hereinafter Gupta).

Regarding claim 1, Gupta discloses a “method of automatic representational state transfer application programming interface (REST API) document generation for System for Cross-domain Identity Management (SCIM) based resources” (Gupta ¶ 40) by generating reports (i.e., document generation) for REST and SCIM based resources.
Additionally, for the reasons discussed in the claim interpretation section above, the broadest reasonable interpretation of the remaining limitations does not require any of those limitations to be performed. See Ex parte Schulhauser, 2013-007847 (PTAB 2016) (precedential). Thus, it would be obvious to not perform those limitations.
Therefore, this claim is obvious.
In order to overcome this rejection, the examiner recommends amending the claim language as suggested in the claim interpretation section above.

Regarding claim 2, Gupta discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the limitations in this claim only occur on the condition precedent that See Ex parte Schulhauser, 2013-007847 (PTAB 2016) (precedential). Thus, it would be obvious to not perform this limitation.
Therefore, this claim is obvious.

Regarding claim 3, Gupta discloses the limitations contained in parent claim 2 for the reasons discussed above. In addition, the limitation in this claim only occurs on the condition precedent that the Swagger template aggregator and Swagger JSON exist, which is not required to occur for the reasons discussed above. See Ex parte Schulhauser, 2013-007847 (PTAB 2016) (precedential). Thus, it would be obvious to not perform this limitation.
Therefore, this claim is obvious.

Regarding claim 4, Gupta discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the limitation in this claim only occurs on the condition precedent that the Swagger JSON exist, which is not required to occur for the reasons discussed above. See Ex parte Schulhauser, 2013-007847 (PTAB 2016) (precedential). Thus, it would be obvious to not perform this limitation.
Therefore, this claim is obvious.

Regarding claim 5, Gupta discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the limitation in this claim only occurs on the condition precedent that a resource, for which the SCIM based resources were identified, exists , which is not required to occur for the reasons discussed above. See Ex parte Schulhauser, 2013-007847 (PTAB 2016) (precedential). Thus, it would be obvious to not perform this limitation.


Regarding claim 6, Gupta discloses the limitations contained in parent claim 5 for the reasons discussed above. In addition, Gupta discloses “wherein the system comprises a plurality of REST based APIs that correspond to the REST API document generation” (Gupta ¶¶ 40, 90) by using the IDCS APIs to generate reports (i.e., documents) and disclosing that the IDCS APIs are REST APIs.

Regarding claim 7, Gupta discloses the limitations contained in parent claim 6 for the reasons discussed above. In addition, Gupta discloses “wherein each of the REST based APIs comprises a corresponding authorization policy.” (Gupta ¶ 54, see also ¶ 74).

Regarding claim 8, Gupta discloses the limitations contained in parent claim 6 for the reasons discussed above. In addition, Gupta discloses “wherein each of the REST based APIs correspond to a microservice that performs the identity and data security management.” (Gupta ¶ 54, see also ¶ 74).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Sarid, US Publication 2015/0095923, System and method for generating documentation for application programming interfaces.
Chan et al., US Publication 2015/0317156, System and method for generating documentation for WSDL files.
Straub et al., US Publication 2016/0378439, System and method for generating documentation for a service.

Amiri et al., US Publication 2017/0223057, System and method for generating REST application programming interface documentation for SCIM based resources.
Amiri et al., US Publication 2017/0223138, System and method for generating REST application programming interface documentation for SCIM based resources.
Kurian et al., US Publication 2017/0295184, System and method for generating REST application programming interface documentation for SCIM based resources.
Lam et al., US Publication 2017/0315789, System and method for generating a work flow using JSON and Swagger.
Medam et al., US Publication 2018/0083915, System and moth for mapping SCIM to LDAP.
Dolby et al., US Publication 2018/0196643, System and method for generating an application programming interface specification from available documentation.
Chaganti et al., US Publication 2018/0321934, System and method for generating REST application programming interface documentation for SCIM based resources.
Pollock, US Publication 2019/0034199, System and method for generating documentation for application programming interfaces.
Sapozhnikov, US Publication 2019/0114251, System and method for generating documentation using Swagger.
Bahrami et al., US Publication 2019/0243642, System and method for collecting application programming interface documentation.
Bahrami et al., US Publication 2019/0243643, System and method for mapping application programming interface parameters.

Reddy, US Publication 2019/0332357, System and method for automated model generation using Swagger application programming interfaces.
Wittern et al., US Publication 2019/0370370, System and method for generating a graph query language schema using Swagger and JavaScript.
MacLeod et al., US Publication 2020/0133744, System and method for document application programming interfaces.
Yan et al., US Publication 2020/0226185, System and method for generating a REST application programming interface report.
Olsen, US Publication 2020/0285528, System and method for mapping Swagger application programming interfaces to JSON.
Ying et al., US Publication 2020/0326913, System and method for matching application programming interfaces to a specification.
Torres et al., US Publication 2021/0019307, System and method for generating documentation for application programming interfaces.
Exton et al., US Patent 9,948,702, System and method for automatically generating web service documentation. 
Russell, US Patent 10,331,422, System and method for automatically generating application programming interface code.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176